CONTINUATION OF BOX 12

Status of Claims

Claims 16-19 and 21-25 are currently rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US 2007/0049719) in view of Brown (US 2009/0295021).  Claim 20 is currently rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Brown and further in view of Qin et al. (US 2005/0233153).  Claims 26 and 28-30 are currently rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Qin.

Response to Declaration

The Declaration under 37 CFR 1.132 filed 9 February 2022 is insufficient to overcome the rejection of Claims 16-26 and 28-30 under 35 U.S.C. 103 as set forth in the last Office action.  
The Declaration notes that one object of Brauer is the formation of homogeneous shaped TPU articles.  The Declaration characterizes the “homogeneity” evaluation in Brauer’s Table 1 as semiquantitative, capturing aspects of the films’ homogeneity more broadly than simply an absence of side reactions of the type described at [0006].  The Declaration concludes that one of ordinary skill in the art would conclude that the object of homogeneity is that of the molded article, not simply chemical uniformity of the TPU composition.
The Declaration establishes that one of ordinary skill in the art would understand Brauer’s measurement of “homogeneity” as referring to a semiquantitative evaluation of some physical characteristic of molded articles obtained from Brauer’s composition.  While this insight may prove useful in interpreting the prior art, the Declaration alone is insufficient to overcome the previous grounds of rejection. 

Response to Arguments

With respect to the rejection of Claims 16-19 and 21-25 under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US 2007/0049719) in view of Brown (US 2009/0295021), the Applicant notes that the advantages associated with Brown’s solvent are the result of a higher density and thickness of a polyurethane outer skin.  The Applicant equates this higher density skin with reduced homogeneity.  
The Applicant relies upon the Declaration to show that Brauer’s homogeneity relates to aspects of the articles themselves.  The Applicant contrasts the variation in density resulting from Brown’s solvent with Brauer’s desire for homogeneous shaped articles, and concludes that there would be no motivation to combine the references based on the reduced homogeneity arising from the use of a solvent.
As discussed above, the Declaration establishes that “homogeneity” refers to some physical characteristic or set of characteristics present in molded articles.  However, neither the Declaration nor the Applicant’s remarks establish what characteristic or set of characteristics this term refers to.  
Brown does teach that the use of a solvent will result in various improvements in physical properties, and in some embodiments those improvements are attributed to a variation in density of the interior or exterior of polyurethane molded articles (see Brown at p. 12, [0114]-[0117]).   However, these variations in density do not appear to interfere with the homogeneity of Brown’s composition.  See, e.g., page 2, [0027] where Brown describes using an extruder to obtain a “substantially homogeneous” mixture of the various components of the polymeric material.  See also page 16, [0159] where a higher degree of homogeneity is achieved through the use of a particular screw arrangement in an extruder.  
While Brown does not discuss how homogeneity may be evaluated or measured in a molded article, it is clear that the term refers to the degree of mixing of various components of a polyurethane composition.  Brauer refers to “homogeneity” as a “processing characteristic” (see, e.g., Abstract), which is consistent with Brown’s usage of the term.  Brown and Brauer relate to the same field of endeavor and were filed and published within three years of one another.  Regardless of the means or method used to evaluate homogeneity by either reference, it is reasonable to conclude that the term is assigned the same meaning by both Brown and Brauer.
Interpreting “homogeneity” as a function of the degree of mixing and presence or absence of unwanted side reaction products is consistent with the usage of the term in contemporary prior art.  US 2007/0049719 applied in the current grounds of rejection is assigned to Bayer and names Brauer as an inventor.  US 6,294,637 and US 6,355,762 are also assigned to Bayer and name Brauer as an inventor.  
The ‘637 patent relates to melt processable polyurethanes obtained by an intensive mixing process (Abstract).  The ‘637 patent associates homogeneity with adequate component mixing.  Inhomogeneities occur during reaction of the various components in the extruder due to insufficient mixing (col. 5, line 66 - col. 6, line 6).  
The ‘762 patent relates to melt processable polyurethanes (Abstract).  Similar to both Brown and the ‘637 patent, ‘762 attributes homogeneity to adequate mixing of the various components (col. 5, lines 31-36).  Good film homogeneity is achieved by following a particular set of mixing parameters (temperature, shear rate, and residence time) (col. 8, lines 28-24).
Brown clearly teaches that homogeneity is associated with achieving adequate mixing of the various components of a polyurethane composition.  Brauer describes homogeneity as a “processing characteristic”.  The ‘637 and ‘762 patents, both of which name Brauer as an inventor, demonstrate that homogeneity relates to the degree of mixing. This is consistent with Brown’s disclosure, and in at least the case of the ‘762 patent, this property is qualitatively or “semiquantitatively” measured in a manner similar to Brauer (see col. 9-10, Table 2).  
It is apparent that the term “homogeneity” used by Brauer refers to a processing characteristic associated with the degree to which the various components of the composition are mixed.  This is consistent with Brown’s usage of this term, as well as the term’s usage in contemporary prior art attributed to the same inventor.  It is also evident from the ‘637 patent that this property may be evaluated in a “semiquantitative” manner consistent with the Declaration.  
Brauer teaches toward improved homogeneity (Abstract), which would be understood by one of ordinary skill in the art as a preference for a high degree of mixing of the various components of Brauer’s composition in an extruder prior to and during reaction.  Brown’s discussion of homogeneity at [0027] and [0159] and the discussion of improved properties associated with the use of a solvent at [0114]-[0117] do not appear to be mutually exclusive.  Homogeneity is semiquantitatively evaluated in some manner by Brauer as discussed in the Declaration, but one of ordinary skill in the art would not understand the variations in density discussed by Brown as teaching toward an “inhomogeneous” product.  Therefore, one of ordinary skill in the art would not understand Brauer’s desire for improved homogeneity as teaching away from the various benefits associated with Brown’s use of a solvent.  
Claims 26 and 28-30 are currently rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Qin.  Brown is not cited in this ground of rejection.  The Applicant argues that there would have been no motivation to use the molecular weight of Qin’s prepolymer as a guideline for Brauer’s prepolymer based on the different end uses contemplated for the references’ polyurethanes.
Qin is relied upon to generally establish a suitable range of molecular weights for prepolymers when forming polyurethanes.  Both Brauer and Qin are directed to TPUs formed by reaction of a polyol and polyisocyanate to form a prepolymer which is subsequently polymerized.  The TPUs disclosed by both Brauer and Qin are subsequently used to form films.  Qin and Brauer are reasonably related to one another despite the fact that the two references ultimately form films from their respective TPUs using different processing techniques and contemplate different end uses for the films thus obtained.  It is therefore reasonable for one of ordinary skill in the art to look to Qin when seeking clarification on an appropriate molecular weight range for Brauer’s prepolymers.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762